         Case 1:09-cr-00699-PAC Document 222 Filed 04/09/19 Page 1 of 6
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 9, 2019


BY ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United v. Jason Morgan, 09 Cr. 699 (PAC)

Dear Judge Crotty:

        The Government respectfully submits this letter in response to defendant Jason Morgan’s
motion for a reduction of sentence pursuant to Section 404 of the First Step Act of 2018, which
makes retroactive the provisions of the Fair Sentencing Act of 2010 that lowered the mandatory
minimum sentences applicable to offenses involving cocaine base (crack cocaine). As discussed
below, the Government agrees that Morgan is eligible for a reduction of sentence under the First
Step Act, but opposes a sentence reduction. The docket sheet; the original August 27, 2010,
Presentence Investigation Report (the “PSR”); and the September 8, 2010 sentencing transcript
(“Sent. Tr.”) for Morgan provide sufficient information to address the particular circumstances of
Morgan’s motion.

         Applicable Law. “‘[A] judgment of conviction that includes [a sentence of imprisonment]
constitutes a final judgment’ and may not be modified by a district court except in limited
circumstances.” United States v. Dillon, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)).
Title 18, United States Code Section 3582(c)(1)(B) provides one such circumstance: “[A] court
may modify an imposed term of imprisonment to the extent otherwise expressly permitted by
statute or by Rule 35 of the Federal Rules of Criminal Procedure.” (Emphasis added). Section
404(b) of the First Step Act provides, in relevant part, that a court may “impose a reduced sentence
as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered
offense was committed.” This provision satisfies the express permission required under 18 U.S.C.
§ 3582(c)(1)(B) to modify an already imposed term of imprisonment by making retroactive the
portions of the Fair Sentencing Act that lowered statutory penalties for certain offenses involving
cocaine base. See, e.g., United States v. Delaney, 2019 WL 861418, at *1 (W.D. Va. Feb. 22,
2019) (“Modifications of sentences under the First Step Act are governed by 18 U.S.C.
§ 3582(c)(1)(B)[.]”); United States v. Davis, 2019 WL 1054554, at *2 (W.D.N.Y. Mar. 6, 2019)
(construing First Step Act motion as brought pursuant to 18 U.S.C. § 3582(c)(1)(B)); United States
v. Potts, 2019 WL 1059837, at *2-3 (S. D. Fla. Mar. 6, 2019) (“§ 3582(c) provides the procedural
vehicle whereby this Court may modify Defendant’s sentence”); United States v. Fountain, 2019
           Case 1:09-cr-00699-PAC Document 222 Filed 04/09/19 Page 2 of 6
    April 9, 2019
    Page 2

WL 637715, *2 (W.D.N.C. Feb. 14, 2019) (finding that the defendant is “eligible for . . . a reduced
sentence pursuant to the First Step Act of 2018 and 18 U.S.C. § 3582(c)(1)(B)”); United States v.
Jackson, 2019 WL 613500, *1 (W.D.Va. Feb. 13, 2019) (finding authority to modify the
defendant’ sentence under the First Step Act of 2018 and 18 U.S.C. § 3582(c)(1)(B); United States
v. Copple, 2019 WL 486440, *2 (S.D. Ill. Feb. 7, 2019) (“The Court believes the better vehicle to
impose a reduced term of imprisonment [under Section 404 of the First Step Act] is §
3582(c)(1)(B).”).

         The Fair Sentencing Act was enacted on August 3, 2010, and did not apply retroactively.
See Dorsey v. United States, 567 U.S. 260 (2012). 1 The First Step Act applies to “a violation of a
Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of the
Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), that was committed before
August 3, 2010,” and provides that the court may “impose a reduced sentence as if sections 2 and
3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense was
committed.” Section 404(c) states, “No court shall entertain a motion made under this section to
reduce a sentence if the sentence was previously imposed or previously reduced in accordance
with the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law
111–220; 124 Stat. 2372) or if a previous motion made under this section to reduce the sentence
was, after the date of enactment of this Act, denied after a complete review of the motion on the
merits. Nothing in this section shall be construed to require a court to reduce any sentence pursuant
to this section.”

        Prior to the Fair Sentencing Act, under 21 U.S.C. § 841(b)(1)(A), an offense involving 50
grams or more of cocaine base required a mandatory minimum term of imprisonment of 10 years,
and allowed a maximum term of life imprisonment. The mandatory sentence was doubled to 20
years if the defendant had a prior conviction for a felony drug offense, and to life imprisonment if
the defendant had two such prior convictions. Section 2 of the Fair Sentencing Act changed the
threshold quantity to 280 grams for application of these sentencing provisions.

        Prior to the Fair Sentencing Act, under 21 U.S.C. § 841(b)(1)(B), an offense involving 5
grams or more of cocaine base required a mandatory minimum term of imprisonment of 5 years,
and allowed a maximum term of imprisonment of 40 years. The mandatory sentence was doubled
to 10 years if the defendant had a prior conviction for a felony drug offense. Section 2 of the Fair
Sentencing Act changed the threshold quantity to 28 grams for application of these sentencing
provisions.

       Under the First Step Act, a defendant who was sentenced before the Fair Sentencing Act
came into effect, and whose sentencing exposure would be different under Section 2 of the Fair
Sentencing Act, is entitled to consideration for a reduced sentence. Section 404(b) of the First Step
Act provides that the court may “impose a reduced sentence as if sections 2 and 3 of the Fair
Sentencing Act . . . were in effect at the time the covered offense was committed.” This provision
does not, however, authorize a complete resentencing. See Dillon v. United States, 560 U.S. 817,

1
 Morgan was sentenced after the Fair Sentencing Act’s enactment, but before the Supreme Court decided Dorsey.
While the Court was asked to consider the impact of the Fair Sentencing Act in imposing Morgan’s sentence, the
Court construed the Fair Sentencing Act as applying to offenses that occurred after its passage, and as such, the Act
was not controlling in the Court’s sentencing determination. (Sent. Tr. 8:1-4).
         Case 1:09-cr-00699-PAC Document 222 Filed 04/09/19 Page 3 of 6
 April 9, 2019
 Page 3

825-26, 831 (2010) (analyzing analogous sentence reduction provision, 18 U.S.C. § 3582(c)(2)).
Instead, as with sentence reductions under 18 U.S.C. § 3582(c)(2), the Court should first determine
whether the defendant is eligible for consideration under the First Step Act (that is, whether he was
sentenced based on a statutory minimum that was lowered by the Fair Sentencing Act). If he or
she is so eligible, the Court should calculate the current range under the United States Sentencing
Guidelines (“Guidelines” or “U.S.S.G.”) for all offenses of conviction, and assess whether, in its
discretion, a sentencing reduction is warranted.

        No Prior Reduction or Motion for Reduction. A review of the docket and other
available record in this case indicates that the defendant’s sentence was not previously imposed or
previously reduced under the Fair Sentencing Act of 2010; nor was any previous motion to reduce
the sentence, made under Section 404 of the First Step Act of 2018, denied after a complete review
of the motion on the merits. The defendant is accordingly not precluded from making this motion
by virtue of Section 404(c) of the First Step Act.

       Jason Morgan’s Offense Conduct. As described in the Presentence Report, Jason
Morgan was involved in a conspiracy to distribute crack cocaine between May 2008 and May
2009. (PSR ¶ 16). Morgan, along with at least six other individuals, participated in a retail crack
cocaine business operating out of the Bronx. (PSR ¶¶ 16-17). Morgan was the leader of that
group, and in that role, he supervised other individuals who made hand-to-hand sales of crack
cocaine to customers. (PSR ¶ 48). Morgan himself also made many sales of crack cocaine. (PSR
¶¶ 19-25). Morgan was responsible for distributing between 150 and 500 grams of crack cocaine
in connection with this conspiracy. (PSR ¶ 48).

        Jason Morgan’s Plea and Sentencing. On or about May 24, 2010, pursuant to a plea
agreement that contained a Guidelines stipulation, Morgan entered a plea of guilty to one count of
conspiracy to distribute and possess with intent to distribute 50 grams and more of cocaine base,
in a form commonly known as “crack,” in violation of 21 U.S.C. § 846 (“Count One”). This count
required a mandatory minimum of ten years in custody. With respect to the Guidelines calculation,
the parties stipulated that Count One involved at least 150 grams but less than 500 grams of cocaine
base. Under the 2009 Guidelines in effect at the time of the plea, that quantity range yielded a
base offense level of 32, and a total offense level (with reductions for acceptance of responsibility)
of 34. However, Morgan was classified as a Career Offender under the Guidelines because: (1)
he was at least eighteen years old at the time he committed the instant offense; (2) the instant
offense included a controlled substance offense; and (3) he had been convicted of two prior felony
convictions involving controlled substance offenses. This yielded a base offense level of 37, and
a criminal history category of VI. Following a three-point reduction for timely acceptance of
responsibility, Morgan’s total offense level was 34, resulting in an applicable Guidelines range of
262-327 months. (PSR, at 24).

      At sentencing, the Court imposed a sentence of 180 months—well-above the statutory
minimum in place at the time, and well-below the then-applicable Guideline range.

      Sentencing Range on Resentencing. Under the Fair Sentencing Act, Morgan’s
mandatory minimum sentence is five years. Because Morgan is a Career Offender, the offense
         Case 1:09-cr-00699-PAC Document 222 Filed 04/09/19 Page 4 of 6
 April 9, 2019
 Page 4

level is 34, and the criminal history category is VI. This yields a revised Guidelines range of 188-
235 months.

         Disciplinary Issues. Resentencing is not mandatory under the First Step Act. Rather,
whether a resentencing and a reduction in sentence are warranted is entirely within the discretion
of the Court. In this regard, we have obtained and reviewed Morgan’s SENTRY record. Apart
from an incident that took place prior to sentencing and that was detailed in the PSR (see PSR ¶
7) for flipping a tray towards an inmate, Morgan has a November 2010 violation for fighting with
another person. Given the age of these incidents and Morgan’s otherwise satisfactory conduct
during the term of his current incarceration as described in his submission, the Government does
not take the position that his early release would imperil public safety. However, as described in
more detail below, the Government has not identified any factors that counsel for a reduction of
what is already a below-Guidelines sentence.

       Morgan Should Not Receive a Sentence Reduction. The Government opposes a
sentence reduction, because even under the revised Guidelines range, Morgan received a below-
Guidelines sentence and there are no additional factors that support a further reduction.

       At Morgan’s sentencing, during which Morgan advocated for the statutory mandatory
minimum sentence of ten years, the sentencing Court indicated that it had been prepared to give a
Guidelines sentence of 262 months. (Sent. Tr. 14, 17). Morgan’s counsel argued, however, that
his criminal history and Career Offender status were not reflective of the defendant’s
circumstances:

       The father is 56, the mother is 53. They should be in the midst of their working
       life. But instead, they’re willing to tell a federal district court judge that their 30-
       year-old son is their breadwinner. . . . [W]hen he was out in the street. . . he would
       get calls from the parents all the time saying we need to go to the doctor, we need
       to get medicine, we need to do this, we need to do that, you got to help us. And he
       tried. And the problem, of course, was he came from a family where his parents
       were drug dealers. . . His parents saw Jason as their breadwinner, and their letter
       shows how little insight they have into the level of pressure that they put on this
       fellow. They simply were willing to be supported by their son. And sadly, frankly,
       Jason tried, the way they taught him. And he wasn’t violent.

(Sent. Tr. 11). After taking counsel’s submission into consideration, which gave the Court “a
somewhat different view of the defendant,” the Court sentenced Morgan to 180 months – still
below the Guidelines that now apply, while significantly above the ten-year mandatory minimum
in place at the time. (Sent. Tr. 16-17). The Court further made clear that it did not consider a ten-
year sentence – effectively the sentence that Morgan now seeks – to be an appropriate sentence.
(Sent. Tr. 21) (“[Morgan’s conduct”] didn’t warrant a sentence of more than 20 years, but to think
it warranted less than ten doesn’t make sense either given this huge [criminal] history I’m
recounting to you.”).

       A further reduction also is not warranted in light of the Section 3553(a) factors, which
included consideration of Morgan’s leadership role in a “drug conspiracy that was responsible for
         Case 1:09-cr-00699-PAC Document 222 Filed 04/09/19 Page 5 of 6
 April 9, 2019
 Page 5

distributing large quantities of crack cocaine” and the fact that “none of [the four prior] convictions
and subsequent incarcerations deterred him from going right back to the drug business.” (Sent.
Tr. 18, 20).

       In addition, the Government opposes a reduction of Morgan’s term of supervised release
under the First Step Act. Morgan was sentenced to 5 years’ supervised release. Under Section
841(b)(1)(c), the new statutory minimum term of supervised release is 4 years. The Court should
assume that the sentencing court imposed a term of supervised release, in connection with a below-
Guidelines term of imprisonment, that it deemed sufficient, but not longer than necessary, to serve
the goals of supervised release.

Form of Order and Delay of Release.
       1. Statutory Authority. The Government notes that in entering an order in this matter, the
Court should not use the AO Form 247 that was developed in 2011 for Guidelines-based
sentencing reduction motions under 18 U.S.C. § 3582(c)(2). Instead, the Government requests
that any order on this motion reference it statutory authority via introductory language to the
following effect:

       Upon motion of the defendant under 18 U.S.C. § 3582(c)(1)(B) for a reduction in
       the term of imprisonment imposed based on Section 404(b) of the First Step Act of
       2018, P.L. 115-391, § 404(b), 132 Stat. 5194, 5220 (2018), and having considered
       such motion, and taking into account the sentencing factors set forth in 18 U.S.C.
       § 3553(a), to the extent that they are applicable, it is hereby ORDERED that . . .

       2. Delay of Release. Should the Court’s new sentence result in an immediate release of
[defendant], the Government further requests that the Court’s order contain the following
provision:

       The Bureau of Prisons is authorized to delay execution of this Order for up to ten
       days after its issuance so that the Bureau of Prisons may make necessary
       arrangements for the defendant to be received upon release, and to ensure that any
       other necessary notifications and formalities are accomplished. The Bureau of
       Prisons is authorized to release the defendant before the ten-day delay has ended if
       the necessary arrangements, notifications, and formalities for release are completed
       earlier.

The principal reason for this delay is that the Bureau of Prisons has advised that it may take time
for appropriate living arrangements to be made for an inmate upon release, particularly if the
inmate does not have relatives who can take him or her in. In addition, in some instances (fairly
infrequent for those convicted only of narcotics charges), the Bureau of Prisons may also need (1)
to review the defendant for possible civil commitment as a sexually dangerous person, as required
by 18 U.S.C. § 4248; (2) to notify victims and witnesses of the release of an offender as required
by 18 U.S.C. § 3771; and (3) to notify law enforcement officials and sex offender registration
officials of the release of a violent offender or sex offender pursuant to 18 U.S.C. § 4042(b) & (c).
The Bureau of Prisons is also required to collect DNA samples pursuant to 42 U.S.C. § 14135a,
although these are usually obtained at the time of entry into Bureau of Prisons custody.
        Case 1:09-cr-00699-PAC Document 222 Filed 04/09/19 Page 6 of 6
 April 9, 2019
 Page 6




                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney for the
                                                  Southern District of New York

                                            By: _________/s/_________________
                                               Rushmi Bhaskaran
                                               Assistant United States Attorney
                                               212-637-2439

cc:    Mitchell Dinnerstein, Esq.
       Deputy U.S. Probation Officer Dawn Doino
